El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El 25 de octubre de 1937 se radicó contra el peticionario en la Corte de Distrito de Mayagüez una acusación por el delito de portar armas prohibidas. También se radicó contra él otra acusación por atentado a la vida, estando ambos delitos íntimamente relacionados. Se señaló el juicio en el caso de portar armas para el 31 de marzo de 1938 y ese día el acu-sado, por su abogado Lie. E. Báez García, solicitó se sus-pendiera el juicio en el caso de portar armas para celebrarse conjuntamente con el de atentado a la vida. Se allanó el fiscal, accediendo la Corte a lo estipulado entre el fiscal y la defensa.
El 23 de mayo de 1938, a petición del acusado y con el allanamiento del fiscal, la corte inferior ordenó el sobresei-*374miento y archivo de la acusación en el caso de atentado a la vida por haber transcurrido más de 120 días desde su radicación sin haberse celebrado juicio. En la misma focha concedió permiso al fiscal para que radicase una nueva acu-sación y así se hizo.
Volvió a señalarse el caso de portar armas para el 24 de mayo de 1938 y el día antes la corte, a moción del fiscal y sin intervención del acusado, suspendió el juicio por los fun-damentos que aparecen de la minuta de dicho día, que dice así:
“Lunes, 23 de mayo de 1938.
“Comparece el Hon. Fiscal del Distrito E. Díaz Viera, e informa a la Corte que este caso estaba señalado para verse junto con el caso que por ‘felony’ hay contra este acusado, del cual se ordenó el ar-chivo en el día de hoy, y solicita se suspenda para verse cuando se vea el nuevo caso que contra el mismo acusado ha radicado en este mismo día. La Corte así lo ordena, quedando el caso suspendido para verse en el caso- ‘ felony. ’ ’ ’
Así las cosas, el 22 de mayo de 1939 el acusado presentó en cada uno de los dos casos referidos una moción solicitando su sobreseimiento y archivo por no haberse celebrado el juicio dentro de los 120 días que prescribe el Código de Enjuicia-miento Criminal. Se allanó el fiscal al sobreseimiento y archivo del caso de atentado a la vida y se opuso al de por-tar armas, alegando la estipulación del acusado para que este último caso se viera conjuntamente con el de atentado a la vida. La corte ordenó el sobreseimiento y archivo del caso de atentado a la vida y denegó la moción en el de portar armas, radicándose por el fiscal una nueva acusación en el caso de atentado a la vida.
Solicitó el acusado la reconsideración de la orden de la corte inferior denegando el sobreseimiento y archivo del caso de portar armas y no le fué concedida.
Con estos hechos por base, el acusado radicó la petición de este caso solicitando se expida un auto perentorio de mandamus dirigido al Hon. F. Navarro Ortiz, juez de la corte *375inferior, ordenándole qne sobresea y archive el caso número 10,226 qne contra el peticionario se signe en la Corte de Dis-trito de Mayagüez por nn delito de portar armas prohibidas.
El juez recurrido no ha comparecido en forma algnna.
A nnestro juicio la solicitad no justifica la expedición del anto de mandamus qne interesa el peticionario. Estipular on el acusado y el fiscal qne el caso do portar armas se celebrase conjuntamente con el de atentado a la vida, y basada en esta estipulación la corte suspendió el juicio del caso por portar armas que se había señalado por primera vez para el 31 de marzo del año pasado.
Hasta la fecha en que se radicó en este tribunal la peti-ción de mandamus, no se había celebrado el juicio en el caso* de atentado a la vida. Por consiguiente, el fiscal tiene dere-cho a descansar en la estipulación. Es verdad que la acu-sación por atentado a la vida se sobreseyó dos veces, pero también es cierto que inmediatamente después fué radicada de nuevo, y de la petición no consta que la última que se radicó haya sido sobreseída. Las acusaciones formuladas después de la primera son acusaciones distintas, pero el delito os el mismo: el de atentado a la vida. Si el acusado después de sobreseída y archivada la primera acusación deseaba tener un juicio rápido y prescindir de la estipulación, debió ges-tionar que se señalase de nuevo el juicio de portar armas, pero no lo hizo así.
Véase por analogía la opinión emitida por este tribunal el 19 del actual en los casos de mandamus números 327, 328 y 329, seguidos por César G-arcés contra la Corte de Distrito-de Arecibo, Hon. Luis Mercader, Juez sustituto (ante,, pág. 336).

No apareciendo que el peticionario tenga un derecho claro' al remedio extraordinario que solicita, procede denegar la petición de mandamus y anular el auto condicional expedido.

El Juez Asociado Sr. Travieso no intervino.